    Case 1:19-cv-00130-SPW-TJC Document 104 Filed 12/02/20 Page 1 of 4



JEAN E. WILLIAMS
Deputy Assistant Attorney General
MICHELLE-ANN C. WILLIAMS
Trial Attorney, Natural Resources Section
CAITLIN M. CIPICCHIO
Trial Attorney, Natural Resources Section
H. HUBERT YANG
Senior Trial Attorney, Wildlife & Marine Resources Section
Environment & Natural Resources Division
United States Department of Justice
Ben Franklin Station
P.O. Box 7611
Washington, DC 20044-7611
Tel: (202) 305-0420 (Williams)
Tel: (202) 305-0503 (Cipicchio)
Tel: (202) 305-0209 (Yang)
Fax: (202) 305-0275
E-mail: michelle-ann.williams@usdoj.gov
E-mail: caitlin.cipicchio@usdoj.gov
E-mail: hubert.yang@usdoj.gov

Attorneys for Federal Defendants




                                       1
     Case 1:19-cv-00130-SPW-TJC Document 104 Filed 12/02/20 Page 2 of 4



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

MONTANA ENVIRONMENTAL                      )   No. 1:19-cv-00130-SPW-TJC
INFORMATION CENTER, et al.,                )
                                           )
             Plaintiffs,                   )   FEDERAL DEFENDANTS’
                                           )   UNOPPOSED MOTION TO
      v.                                   )   APPEAR VIA VIDEO
                                           )   CONFERENCE OR
DAVID BERNHARDT, in his official           )   TELEPHONICALLY
capacity as Secretary of the United States )
Department of the Interior, et al.,        )
                                           )
             Federal Defendants,           )
                                           )
      and                                  )
                                           )
WESTMORELAND ROSEBUD                       )
MINING, LLC, et al.,                       )
                                           )
             Defendant-Intervenors.        )
                                           )

      Federal Defendants respectfully move this Court for leave allowing Federal

Defendants’ counsel to appear for the evidentiary hearing scheduled for December

18, 2020, Docket 103, via video conference or, in the alternative, telephonically.

Given COVID-19, it would be difficult and burdensome for Federal Defendants’

counsel, all based in Washington, DC, to travel and attend the hearing in person.

Counsel for both Plaintiffs and Defendant-Intervenors have indicated that they do

not oppose this motion. Federal Defendants therefore respectfully request that the

Court enter an order as follows:

                                        2
     Case 1:19-cv-00130-SPW-TJC Document 104 Filed 12/02/20 Page 3 of 4



      1.    Counsel for Federal Defendants shall appear via video conference or

telephonically for the evidentiary hearing scheduled for December 18, 2020.

Dated: December 2, 2020               Respectfully submitted,

                                      JEAN E. WILLIAMS
                                      Deputy Assistant Attorney General
                                      MICHELLE-ANN C. WILLIAMS
                                      Trial Attorney, Natural Resources Section
                                      CAITLIN M. CIPICCHIO
                                      Trial Attorney, Natural Resources Section


                                      /s/ H. Hubert Yang
                                      H. HUBERT YANG
                                      Senior Trial Attorney, Wildlife & Marine
                                      Resources Section
                                      Environment & Natural Resources Division
                                      United States Department of Justice
                                      Ben Franklin Station
                                      P.O. Box 7611
                                      Washington, DC 20044-7611
                                      Tel: (202) 305-0420 (Williams)
                                      Tel: (202) 305-0503 (Cipicchio)
                                      Tel: (202) 305-0209 (Yang)
                                      Fax: (202) 305-0275
                                      E-mail: michelle-ann.williams@usdoj.gov
                                      E-mail: caitlin.cipicchio@usdoj.gov
                                      E-mail: hubert.yang@usdoj.gov

                                      Attorneys for Federal Defendants




                                        3
     Case 1:19-cv-00130-SPW-TJC Document 104 Filed 12/02/20 Page 4 of 4



                          CERTIFICATE OF SERVICE

      I hereby certify that on December 2, 2020, I electronically filed the

foregoing Federal Defendants’ Unopposed Motion To Appear Via Video

Conference Or Telephonically with the Clerk of the Court using the CM/ECF

system, which will send notification of this filing to the attorneys of record.


                                        /s/ H. Hubert Yang
                                        H. HUBERT YANG
                                        United States Department of Justice
                                        Environment & Natural Resources Division
                                        Wildlife & Marine Resources Section
                                        Ben Franklin Station
                                        P.O. Box 7611
                                        Washington, DC 20044-7611
                                        Tel: (202) 305-0209
                                        Fax: (202) 305-0275
                                        E-mail: hubert.yang@usdoj.gov

                                        Attorney for Federal Defendants




                                           4
